Mr. Justice Kiley delivered the opinion of the court. This'is an appeal by defendants from a foreclosure decree. The decree was based on findings of a special master and defendants’ only objections to the master’s report were to the findings, in plaintiff’s favor, on the defense of fraud. No point is urged here based on those objections or that defense. All points (except one) made here are based upon matters to which defendants did not object. We cannot consider those points. Moulding-Brownell Corp. v. Delfosse Const. Co., 304 Ill. App. 491, and Kraus Bond & Mortgage Organisation v. Vicari, 300 Ill. App. 192. The excepted point is jurisdictional. Defendants contend the trial court had no jurisdiction to enter the decree. The trial court had power over the foreclosure action and defendants answered. Defendants’ briefs and argument do not point out, and we shall not search the record for, the alleged jurisdictional defects. For the reasons given the decree is affirmed, but since it does not appear to our satisfaction that the appeal was prosecuted for delay, we shall not allow plaintiff’s damages under ch. 33, sec. 23, Ill. Rev. Stat. 1941 [Jones Ill. Stats. Ann. 107.060]. Decree affirmed. Burke, P. J., and Hebel, J., concur.